Fish, C. J.
(After stating the facts.)
The petition alleged the emploiunent of plaintiff by defendant,, performance of services, completion of the contract of labor, with the statement, in a general way, of the work done and the amount of compensation to which plaintiff was entitled. It therefore set forth a cause of action (International Power Co. v. Hardy, 118 Ga. 512, (45 S. E. 311), and the general demurrer thereto was-properly overruled.
The allegations of the petition were, however, not sufficiently definite in several particulars to withstand the attack of the special demurrer. The action was for the value of services alleged to have been rendered by plaintiff for defendant, in the absence of *494■any agreement as to the amount which should be paid for the same; and when called for by special demurrer, the particular services so performed and their respective values should have been ■set out. In other words, the petition was defective in not stating how the plaintiff protected the interest of the defendant in the county of Bryan; in not specifying the character of the buildings erected, how or in what way the main house was overhauled, what roads, bridges, and fences were built, and the value of plaintiff’s services in doing each particular kind of work for which compensation was charged. The court, therefore, erred in not sustaining the special demurrer.

Judgment reversed.


All the Justices concur.